DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160269401 (Saito) in view of US 20160314635 (Chen).

As per claim 1, Saito teaches a face authentication system comprising: 
a camera configured to capture face images of a target (Saito: Figs. 1, 2, 4, 5: primarily 10; abstract & para 11; para 4: “image taken”; para 16: “image obtaining unit 10 that is capable of taking images”); 
a reader configured to read out a face image from an identification document or an integrated circuit (IC) chip embedded within the identification document (Saito: Figs. 1, 2, 4, 5: primarily 11, M; abstract & para 11; para 4: “face image obtained from passport”; para 16: “reads (obtains) the face image from a passport M”); 
a memory storing instructions (Saito: paras 63-66: CPU, computer, program, memory, ROM); and 
a processor configured to execute the instructions (Saito: paras 63-66: CPU, computer, program, memory, ROM) to: 
acquire a captured face image of the target from the camera (Saito: Figs. 1, 2, 4, 5: primarily 10; abstract & para 11; para 4; para 16); 
acquire the read face image from the reader (Saito: Figs. 1, 2, 4, 5: primarily 11, M; abstract & para 11; para 4; para 16); 
perform face authentication by using the captured face image and the read face image (Saito: abstract & para 11; para 4: “authentication”; para 16: “performs an authentication operation for determining whether or not the person whose face image is included in the image taken by the image obtaining unit 10 is the same person whose face image is read from the passport M”; Figs. 2, 5: 14, 15; Fig. 3: s309; paras 29, 40, 50: “If the degree of similarity exceeds a predetermined threshold value, then the collating unit 15 determines that the person whose face image is included in the captured image is the same person who is identified by the identification information read from the passport M by the biological information reader 11”); 
re-perform the face authentication by acquiring the captured face image of the target again from the camera when an error has occurred in the face authentication (Saito: Fig. 6: primarily s601, s602; para 55: “the re-authentication history condition represents a condition regarding the history of the authentication operation having low reliability. For example, examples of the re-authentication history condition include a condition that the face image used in the authentication operation has noise equal to or greater than a predetermined value; a condition that the subspace obtained  by the collation adjusting unit 14 and the subspace specified in the feature information extracted by the feature extracting unit 12 have the degree of similarity equal to or smaller than a second threshold value; and a plurality of authentication history information is stored in a corresponding manner to similar identification information. Herein, the second threshold value is higher than the first threshold value”; para 58: “if the authentication operation at the first departure gate 3 has low reliability, then the authentication operation is again performed with respect to the same person. That enables achieving enhancement in the reliability of the authentication operation with respect to the person”; paras 56, 57; Fig. 4: primarily 402; Fig. 5: primarily 402, 403, 408); 
[] a number of times that the error has occurred in the face authentication (Saito: paras 63, 69: “first authentication operation”; para 58: “first”. Note that “first” here refers to the first image capture and authentication wherein there is subsequent e.g. “second” image capture and authentication when the first authentication is unreliable due problems highlighted above); and 
output guidance information for the target to contact an attendant when the number of times reached a predetermined times (Saito: para 62: “can display, on a display (not illustrated) of the first immigration authentication device 1, a message (for example, remove the glasses or flip back the hair) instructing elimination of the factor detected to cause abnormality. As a result, the person regarding whom the factor causing abnormality in the captured image is detected can be prompted to eliminate the factor causing abnormality”; para 63: “if the first authentication operation of the person with the face image ends in failure; the collating unit 15 of the first immigration authentication device 1 can display, on the display (not illustrated), a message instructing manual authentication of the concerned person”; para 69: “when the first authentication operation with respect to a person ends in failure, a message instructing manual authentication of that person is displayed on a display”. Note from paragraph 62 that the person being authenticated is communicated to with the messaging on the display. Thus, the message instructing manual authentication is directed towards the person being authenticated require that person to seek personnel that can carry out the manual authentication).

Saito does not explicitly recite “count”.

Chen teaches count a number of times that the error has occurred in the face authentication (Chen: paras 26-27: "detection of a number of erroneous authentication attempts (e.g., more than 10 failed attempts using password-based authentication for accessing the content of the package, or a mismatch in facial recognition)"; para 36: "facial recognition 134": Fig. 1: 134; para 35: "security authentication adaptor 100 generates a notification in response to a ( failed) authentication request"; Fig. 1: 134). 

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Chen into Saito since Saito suggests repetition of facial authentication after erroneous authentication in transportation in general and Chen suggests the beneficial use of repetition of facial authentication after erroneous authentication in transportation wherein the number of errors is counted as to “remain locked” (Chen: para 26) in the analogous art of repetition of facial authentication after erroneous authentication in transportation. The teachings of Chen can be incorporated into Saito in that the number of errors is counted. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 2, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 2.

(Saito: paras 63-66: CPU, computer, program, memory, ROM).

Conclusion
References also of note include: 
US 20170118209 [0056] After verifying that consumer 202 is alive and is the person whose biometric has been stored at identity provider, server at identity provider 206 may provide a signal that authentication is successful. If, however, consumer 202 cannot be verified as alive or as the person whose biometric has been stored at identity provider 206 in association with the account at relying party 204, server at identity provider 206 may provide a signal that authentication has failed. The signal may be embedded in a message to consumer 202 to redirect consumer 202 back to relying party 204 (218)
US 20140062658 [0023] This embodiment enables a secure verification of the validity of the electronic identification document 114, and reading of identity information stored on the document 114 by the mobile phone 102. Furthermore, it enables a biometric verification that the presenter 112 of the electronic identification document 114 is indeed its rightful owner. In order to achieve this, the operator of the phone takes a picture of the face of the presenter 112. This picture is verified against the biometric information stored in the electronic identification document 114. || [0033] Thereafter, the following steps are performed to retrieve the reference biometric information from the electronic identification document 114. The eID app 106 reads out the identification information, in particular the reference biometric information including the card holder's picture, from the MRTD cardlet 118, and the eID app 106 verifies the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662